Case 2:19-cv-00403-RCY-LRL Document 37 Filed 09/13/21 Page 1 of 13 PagelD# 2495

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

Norfolk Division

LINDSEY PALMER, et al., )
Plaintiffs, )

)

Vv. ) Civil Action No. 2:19CV403 (RCY)

)

NATIONWIDE PROPERTY AND )
CASUALTY INSURANCE )
COMPANY, ef al., )
Defendants. )

)

MEMORANDUM OPINION

This matter comes before the Court on two motions: (1) Defendants Nationwide Property
and Casualty Insurance Company and Nationwide Mutual Insurance Company’s (collectively
“Nationwide” or “Defendants”) Motion for Summary Judgment (ECF No. 29); and, (2) Plaintiffs
Lindsey Palmer and Alistair Philbert’s (“Plaintiffs”) Motion for Summary Judgment. (ECF No.
33.) The parties filed these motions pursuant to Federal Rule of Civil Procedure 56(a). These
matters are ripe for disposition.

The Court dispenses with oral argument because the materials before it adequately present
the facts and legal contentions, and argument would not aid the decisional process. The Court
exercises jurisdiction pursuant to 28 U.S.C. § 1332(a)(1).! For the reasons stated below, the Court
GRANTS Defendants’ Motion for Summary Judgment. Accordingly, the Court DENIES

Plaintiffs’ Motion for Summary Judgment as moot.

 

1 “The district courts shall have original jurisdiction of all civil actions where the matter in controversy exceeds the
sum or value of $75,000, exclusive of interest and costs, and is between .. . citizens of different States.” 28 U.S.C. §
1332(a)(1). Philbert and Palmer are citizens of Virginia, and Nationwide is an Ohio corporation with its home office
in Ohio. Plaintiffs’ Complaint for Declaratory Judgement seeks a declaratory judgment requiring Nationwide to
provide coverage for what Plaintiffs allege was a loss in an amount exceeding $75,000.00. (Notice of Removal {ff 7,
8, 14, ECF No. 1; Compl., ECF No. 1-1.)
Case 2:19-cv-00403-RCY-LRL Document 37 Filed 09/13/21 Page 2 of 13 PagelD# 2496

I. PROCEDURAL AND FACTUAL BACKGROUND

Plaintiffs bring their Complaint for Declaratory Judgment seeking a judgment requiring
Defendants to provide coverage for Plaintiffs’ losses caused by a car accident.

A. Factual Background?

1. Car Accident on January 12, 2018

On January 12, 2018, a car accident occurred in Norfolk, Virginia. (Br. in Supp. of Defs.’
Mot. for Summ. J. at 1, ECF No. 30.) The car in question was driven by Dalton Minyard
(“Minyard”), who at the time was 17 years old and did not have a driver’s license; he only had a
learner’s permit. (/d. at 1, 5-6.) The owner of the car, Celia Ravelo (“Ravelo”), was 19 years old
and in the passenger seat. (/d. at 1.) Two other passengers, Lindsey Palmer and Alistair Philbert,
were in the rear of the car. (/d.)

The group was headed home from a party the night of the accident. (/d. at 3.) Ravelo had
driven the group to the party, but she did not want to drive home because it was raining heavily,
and she did not like to drive in the rain. (/d.) She asked the group if anyone could drive. (/d.)
Minyard claimed to have a driver’s license and said he could drive the vehicle. dd.) Minyard
also had previously told Ravelo that he was 19 years old. Ud.) Minyard was in violation of the
restrictions imposed by his learner’s permit, as the front seat passenger was not an adult over 21

years old, and he had multiple passengers in the car that were under 21 years old. (/d. at 1.)

 

? Plaintiffs have failed to comply with Local Rule 56(B), which requires the non-moving party to include, in their
Brief in Opposition, a “specifically captioned section listing all material facts as to which it is contented that there
exists a genuine issue necessary to be litigated and citing the parts of the record relied on to support the facts alleged
to be in dispute.” E.D. Va. Loc. R. 56(B). Plaintiffs’ Brief in Opposition contains no such section. (Mem. in Opp’n
to Defs.’ Mot. for Summ. J.) Since the Plaintiffs have failed to comply with Rule 56(B), the facts set forth by the
Defendants will be deemed admitted for purposes of summary judgment. See Brown v. Serenity C & C, Inc., 391 F.
Supp. 3d 546, 551-52 (E.D. Va. 2019); McCarty v. Norfolk Southern Ry. Co., No. 2:18cv21, 2019 U.S. Dist. LEXIS
231248 at *23 (E.D. Va. Feb. 7, 2019). All inferences will still be drawn in favor of the non-moving party. See King
y. Smith, No. 3:12cv12, 2014 US. Dist. LEXIS 174302, at *12-13 (E.D. Va. Dec. 16, 2014).

2
Case 2:19-cv-00403-RCY-LRL Document 37 Filed 09/13/21 Page 3 of 13 PagelD# 2497

Minyard was also driving after the 11 p.m. curfew, for individuals under 18 years old, that
Norfolk and Virginia Beach had in place. (/d.)

Minyard, driving at a high rate of speed in the rain, crashed the car into a jersey wall. Ud.
at 3.) After the crash, he fled the scene. (/d.)

2. Pertinent Policy Provisions

There are three insurance policies discussed in this case. One is a Nationwide personal
automobile insurance policy, numbered 5345V656658, that has William Minyard and Shelby
Minyard, Dalton Minyard’s parents, as the named insureds. (/d. at 13.) Under the Liability
Coverage of the policy, the definition of “insured” includes “any family member.” (Ex. P. to Br.
in Supp. of Defs.’ Mot. for Summ. J. at 16, ECF No. 30-16.) This policy also contains a
provision stating, “We do not provide Liability Coverage for any insured . . . [u]sing a vehicle
without a reasonable belief that that insured is entitled to do so” (“Exclusion A.8”). (Br. in Supp.
of Defs.’ Mot. for Summ. J. at 13; Ex. P. to Br. in Supp. of Defs.’ Mot. for Summ. J. at 17.)

The second policy is a Nationwide umbrella policy, numbered 5345PU1 15667, that lists
Shelby Minyard as the named insured. (Br. in Supp. of Defs.’ Mot. for Summ. J. at 13.) In this
policy, the definition of “insured” includes “[policy holder’s] relatives” and “any other person
under age 21 and in the care of [policy holder] or [policy holder’s] relatives.” (Ex. P. to Br. in
Supp. of Defs.’ Mot. for Summ. J. at 38). An exclusion in this policy states that liability
coverage does not apply to “occurrence[s] arising out of the, [sic] ownership, maintenance,
loading or unloading of; entrustment or negligent supervision by an insured of; or statutorily
imposed liability of an insured of. . . a land motor vehicle, trailer or semi-trailer unless insurance

is provided by a listed underlying policy.” (Br. in Supp. of Defs.’ Mot. for Summ. J. at 13; Ex. P.
Case 2:19-cv-00403-RCY-LRL Document 37 Filed 09/13/21 Page 4 of 13 PagelD# 2498

to Br. in Supp. of Defs.’ Mot. for Summ. J. at 41.) Thus, the umbrella policy will only apply if
the underlying automobile policy applies.

Although Minyard was not named on either of the Nationwide policies, he was a minor
residing in the household of his parents. Thus, he fell within the definition of “insured” under
both of the relevant policy provisions.

The third policy is a United States Automobile Association (““USAA”) policy that
covered Ravelo and the vehicle involved in the accident. (Br. in Supp. of Defs.’ Mot. for Summ.
J. at 14.) USAA has already settled with Plaintiffs. Jd.

3. The Underlying Lawsuits in Virginia State Court

Palmer and Philbert both subsequently filed separate state court personal injury lawsuits
against Minyard. (Br. in Supp. of Defs.’ Mot. for Summ. J. at 4.) Nationwide investigated the
claims but, by way of an August 16, 2018 Denial Letter, denied defense and indemnity to
Minyard because “Ravelo’s vehicle was not an insured vehicle under the auto policy and because
Dalton Minyard did not possess a reasonable belief that he was entitled to drive the vehicle.” Ud.
at 13.) Nationwide added that its umbrella policy states that its excess liability coverage does not
apply to “an occurrence arising out of the ownership, maintenance, or use of .. . a land motor
vehicle. . . unless the occurrence is covered by a listed underlying policy which is shown in the
Declarations.” (/d. at 14.) Ravelo’s insurer, USAA, instead provided Minyard with a defense in
the personal injury cases. (/d. at 4.)

Minyard confessed judgment in those cases “in exchange for an agreement between
Palmer and Philbert not to enforce the judgments against [him].” U/d. at 4.) On July 13, 2019, the

Circuit Court for the City of Norfolk entered Confessed Judgments by Minyard for $300,000 in
Case 2:19-cv-00403-RCY-LRL Document 37 Filed 09/13/21 Page 5 of 13 PagelD# 2499

the Palmer action and $1,000,000 in the Philbert action. (/d.) USAA paid its $50,000 policy
limit in each case. (/d.)

B. Procedural History

Philbert and Palmer each filed a Complaint for Declaratory Judgment in the Circuit Court
for the City of Norfolk on July 8, 2019. Ud. at 4.) Nationwide, William Minyard, and Dalton
Minyard were named as defendants. Nationwide removed both actions to this Court on August 2,
2019, on the basis of diversity jurisdiction. (ECF No. 1.) After several motions from each side,
the Court realigned the Minyard Defendants as Plaintiffs in order to achieve complete diversity.
(ECF No. 13.) The Palmer and Philbert cases were consolidated on December 2, 2019. (ECF
No. 15.)

Defendants filed their Motion for Summary Judgment on October 5, 2020. (ECF No. 29.)
Plaintiffs filed their Response on October 19, 2020, and Defendants replied on October 26, 2020.
(ECF Nos. 31, 32.) Plaintiffs then filed their Motion for Summary Judgment on October 28,
2020. (ECF No. 33), and Defendants filed their Response on November 12, 2020. (ECF No. 35).
Plaintiffs replied on November 18, 2020 (ECF No. 36.)

II. STANDARDS OF REVIEW

A. Rule 56: Summary Judgment

The Federal Rules of Civil Procedure provide the standard of review for this case. Rule
56(a) provides that summary judgment should be granted “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a). “The Court need only consider the cited materials... .” Fed. R. Civ.
P. 56(c)(3); see Arvon v. Liberty Mut. Fire Ins. Co., No. 20-1249, 2021 U.S. App. 23318, at *7

(4th Cir. Aug. 4, 2021). The Court must determine “whether the evidence presents a sufficient
Case 2:19-cv-00403-RCY-LRL Document 37 Filed 09/13/21 Page 6 of 13 PagelD# 2500

disagreement to require submission to a jury or whether it is so one-sided that one party must
prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 243 (1986). The
evidence must be viewed “in the light most favorable to . . . the nonmovant, and draw all
reasonable inferences in her favor.” Dennis v. Columbia Colleton Med. Ctr., Inc., 290 F.3d 639,
645 (4th Cir. 2002).

When both parties have moved for summary judgment, the Court must review “each
motion separately on its own merits to determine whether either of the parties deserves judgment
as a matter of law.” Republic W. Ins. Co. v. Williams, 212 Fed. App’x. 235, 237 (4th Cir. 2007).
“The fact that both sides moved for summary judgment does not establish that there is no issue
of fact and require that judgment be granted for one side or the other.” Am. Fid. & Cas. Co. v.
London & Edinburgh Ins. Co., 354 F.2d 214, 216 (4th Cir. 1965).

B. Insurance Contract Interpretation Under Virginia Law

Under Virginia Law, insurance policies are interpreted “in accordance with the intention
of the parties gleaned from the words they have used in the document. Each phrase and clause of
an insurance contract should be considered and construed together and seemingly conflicting
provisions harmonized when that can be reasonably done.” Seals v. Erie Ins. Exch., 674 S.E.2d
860, 862 (Va. 2009). Additionally, the rule in Virginia is “that where the language of an
insurance contract is susceptible of two constructions, . . . it is to be construed strictly against the
insurer and liberally in favor of the insured.” Nat’l Fire Ins. Co. v. Dervishian, 145 S.E.2d 184,

187 (Va. 1965).
Case 2:19-cv-00403-RCY-LRL Document 37 Filed 09/13/21 Page 7 of 13 PagelD# 2501

II. ANALYSIS

A. Exclusion A.8 is Ambiguous

As a preliminary matter, the Court must decide if the word “entitled” is ambiguous in
Exclusion A.8, which states “we do not provide Liability Coverage for any insured . . . [u]sing a
vehicle without a reasonable belief that that insured is entitled to do so.” (See Br. in Supp. of Defs.’
Mot. for Summ. J. at 13.)

There are three different potential interpretations of “entitled” in entitlement exclusions:
(1) the driver must have been legally authorized to drive, (2) the driver must have had permission
to drive from the owner or apparent owner of the vehicle, or (3) the driver must have had both
legal authority and permission. See Hurst v. Grange Mut. Cas. Co., 470 S.E.2d 659, 664 (Ga.
1996). This has led many courts to conclude that entitlement exclusions are ambiguous. See, e.g.,
Cooper v. State Farm Mut. Auto. Ins. Co., 849 F.2d 496, 499 (11th Cir. 1988) (noting that
reasonable minds can differ as to whether the legal right to drive is a prerequisite); State Auto.
Mut. Ins. Co. v. Ellis, 700 S.W.2d 801, 803 (Ct. App. Ky. 1985) (holding that the provision was
ambiguous); Farm and City Ins. Co. v. Gilmore, 539 N.W.2d 154, 157 (lowa 1995) (finding that
“entitled” could mean legal authority or permission or both). While some courts have found the
term “entitled” to be unambiguous, those courts have settled on definitions across the spectrum.
See, e.g., Progressive N. Ins. v. Concord Gen. Mut. Ins. Co., 864 A.2d 368, 737 (N.H. 2005)
(concluding that the entitlement exclusion was not ambiguous in its application and that an
unlicensed driver with permission was not covered by the policy); Allstate Ins. Co. v. United States
Fid. & Guar. Co., 663 F. Supp. 548 (W.D. Ark. 1987) (“[T]he court finds that the [words] have an

unambiguous meaning... . This court is convinced that it is its duty . . . to determine . . . not only
Case 2:19-cv-00403-RCY-LRL Document 37 Filed 09/13/21 Page 8 of 13 PagelD# 2502

whether [the driver] believed that he was entitled (had permission) to drive . . . but whether that
belief was reasonable.”).

Since “entitled” is subject to multiple reasonable interpretations, the Court finds that it is
ambiguous. Virginia courts have been “consistent in construing the language of [ambiguous
policies], where there is doubt as to their meaning, in favor of that interpretation which grants
coverage, rather than that which withholds it. Where two constructions are equally possible, that
most favorable to the insured will be adopted.” PBM Nutritionals, LLC, v. Lexington Ins. Co., 724
S.E.2d 707, 713 (Va. 2012); see Dervishian, 145 S.E.2d at 187. Since the Court has determined
that “entitled” is ambiguous, it must be construed in favor of the insured. As such, Minyard will
be considered to have had a reasonable belief that he was “entitled” to drive if he had either legal
authority to drive or permission to drive.

B. Minyard did not Have a Reasonable Belief that He was Entitled to Drive

In order to be covered by Exclusion A.8, Minyard needed to have a reasonable belief that
he was “entitled” to drive. The Court finds that Minyard did not have a reasonable belief that he
was entitled to drive, as Minyard did not have legal authorization to drive nor did he have
permission, as the permission he received was void due to fraud.

1.Minyard did not have Legal Authorization to Drive

 

The parties do not disagree as to whether Minyard was legally allowed to drive. Defendants
assert, and Plaintiffs do not dispute, that Minyard was unlicensed and in violation of numerous
requirements of his learner’s permit.? (Br. in Supp. of Defs.’ Mot. for Summ. J. at 2; Mem. in
Opp’n to Defs.’ Mot. for Summ. J., ECF No. 31.) Minyard admits he did not believe he was legally

entitled to drive:

 

3 Minyard was driving with a front seat passenger that was not over the age of 21 and had more than one passenger
that was under 21. (Br. in Supp. of Defs.’ Mot. for Summ. J. at 2, 8.)

8
Case 2:19-cv-00403-RCY-LRL Document 37 Filed 09/13/21 Page 9 of 13 PagelD# 2503

No. I mean, to be honest, I knew it wasn’t all right to drive around. One, she’s not
a family member, and two, it has to be a family member that’s at least twenty-one
to drive with if you have a permit. So I never thought that I was in the right to be
driving the car. I knew I was in the wrong . . . the whole time.
(Ex. D of Br. in Supp. of Defs.’ Mot. for Summ. J. at 27-28, ECF No. 30-4.) It is clear that Minyard
did not have a reasonable belief that he was legally entitled to drive.

2. Fraud Invalidated Minyard’s Permission to Drive

 

Defendants contend that Minyard obtained permission to drive by fraud, and, as a result,
the permission was void. The Court agrees with this contention.

The facts of this case are similar to several other cases in which lying about being licensed
to drive voided the driver’s permission to drive. In New Hampshire Ins. Co. v. Myers, a party
made multiple false statements to the owner of a truck, including that he had a driver’s license and
auto insurance, in order to obtain permission to use the owner’s truck. 848 P.2d 221, 222 (Wash.
Ct. App. 1993). In Lusk v. Travelers Ins. Co., a teacher lent her car to a student who falsely told
her that she had a driver’s license, and the student crashed the car. 250 So. 2d 197, 198 (La. 1971).
And, in Fed. Kemper Ins. Co. v. Neary, an unlicensed minor driver obtained permission from an
insured’s son to drive the insured’s car after lying about having a driver’s license and being sixteen.
530 A.2d 929, 929 (1987). All three cases resulted in the permission being declared void and
coverage being denied. Myers, 848 P.2d at 223 (“[A]s a general rule, permission obtained through
fraud is void and thus precludes coverage”); Lusk, 250 So. 2d at 202 (holding that permission was
void as permission was not “voluntarily given”); Neary, 366 530 A.2d at 933 (“[W]here permission
to use an insured automobile is obtained through fraud or deception, it is void”).

The Court finds that Minyard obtained permission by fraud, and, therefore, the permission
was void. Since permission was void, Minyard did not have a reasonable belief that he was entitled

to drive the vehicle.
Case 2:19-cv-00403-RCY-LRL Document 37 Filed 09/13/21 Page 10 of 13 PagelD# 2504

C. Virginia’s Omnibus Statute does not Compel Defendants to Provide Coverage

The parties disagree about whether Virginia’s Omnibus Statute compels Defendants to
provide coverage to Minyard. The relevant parts of the Omnibus Statute are:

No policy or contract of bodily injury or property damage liability insurance,

covering liability arising from the ownership, maintenance, or use of any motor

vehicle .. . shall be issued or delivered in the Commonwealth to the owner of such
vehicle .. . unless the policy contains a provision insuring the named insured, and

any other person using or responsible for the use of the motor vehicle . . . with the

expressed or implied consent of the named insured, against liability for death or

injury sustained, or loss or damage incurred within the coverage of the policy or

contract as a result of negligence in the operation or use of such vehicle . . . by the

named insured or by any such person....

Va. Code Ann. § 38.2-2204(A) (emphasis added). Plaintiffs construe the statute as encompassing
Defendants’ policies by relying on the “use of the motor vehicle . . . with the expressed or implied
consent of the named insured” language. (Mem. in Opp’n to Defs.’ Mot. for Summ. J. at 6.)
However, they fail to consider the statute as a whole, which clearly states that it is discussing “the
owner of such vehicle[’s]” insurance.

Defendants correctly assert that the Omnibus Statute is only applicable to insurance that
covers the vehicle involved in the accident, not insurance over a vehicle owned by the driver that
was not involved in the accident. “[I]n order for one's use and operation of [a vehicle] to be within
the meaning of the omnibus coverage clause requiring the permission of the named insured, the
latter must, as a general rule, own the insured vehicle.” Selective Way Ins. Co. v. Apple, No.
3:13cv42, 2014 U.S. Dist. LEXIS 40629, at *6 (W.D. Va. Mar. 27, 2014) (quoting Nationwide
Mut. Ins. Co. v. Cole, 124 S.E.2d 203, 206 (Va. 1962)). The purpose of the Omnibus Statute is
“to protect the public from loss caused by negligent permissive users of insured motor vehicles.”

Gov't Emps. Ins. Co. v. Moore, 580 S.E.2d 823, 827 n.2 (Va. 2003). The relevant insurance for

the Omnibus Statute is the insurance covering the vehicle, not the driver.

10
Case 2:19-cv-00403-RCY-LRL Document 37 Filed 09/13/21 Page 11 of 13 PagelD# 2505

Plaintiffs’ argument is similar to the argument made by the plaintiff in American Motorists
Ins. Co. v. Kaplan. In that case, a man was involved in a car accident while test driving a vehicle.
161 S.E.2d 675, 676-77 (Va. 1968). The car dealership was insured by American Motorists
Insurance, and the driver was insured under his uncle’s policy with Government Employees
Insurance Co. Id. Plaintiff secured a judgment against the driver and brought a declaratory
judgment against both insurance companies to determine which company was liable. Jd. at 676.
The court determined that American Insurance was primarily liable, as “the omnibus statute does
not require that coverage be afforded [to] a permissive user of a non-owned vehicle.” Jd. at 679
(citation omitted). It only requires that the owner’s policy extend coverage to a permissive user
for liability “resulting in the operation or use of such [owner’s] vehicle.” Jd.; see also Nat’l Liab.
& Fire Ins. Co. v. State Farm Fire & Cas. Ins. Co., 734 Fed. App’x. 889, 892 (4th Cir. 2018)
(“[The Supreme Court of Virginia] determined that while the Omnibus Statue did apply to the
automobile insurance as a whole, it did not prohibit limitations on the coverage provided to
permissive users of non-owned vehicles”).

The Court finds that Exclusion A.8 of Defendants’ policy is not prohibited by the Omnibus
Statute.

D. Nationwide is not Estopped from Arguing that Fraud Voided Permission

Plaintiffs contend that Defendants should be estopped from raising arguments that were
not in Defendants’ denial of insurance coverage letters and estopped from using arguments that
were not raised before the discovery deadline. (Mem. in Opp’n to Defs.’ Mot. for Summ. J. at 9.)
Specifically, Plaintiffs contend that Defendants should be estopped from arguing that fraud
invalidated permission, as that argument was not included in the denial of coverage letters. Jd. The

Court finds that estoppel would be inappropriate in this case.

11
Case 2:19-cv-00403-RCY-LRL Document 37 Filed 09/13/21 Page 12 of 13 PagelD# 2506

It is a well-established principle that estoppel cannot be used to extend coverage where
there is none. See Blue Cross & Blue Shield v. Wingfield, 391 S.E.2d 73, 74-75 (1990); Auto. Ins.
Co. v. Hayes., No. 2:09cv2, 2010 U.S. Dist. LEXIS 5433, at *16 (E.D. Va. Jan. 8, 2010). The
Virginia Supreme Court has even held that forms filed by the insurance company stating
“Tinsured’s] policy was in force and effect and covered the drivers . . . did not estop the company
from denying coverage when in fact there was no coverage.” Mulvey Constr., Inc. v. Bituminous
Cas. Corp., 571 Fed. App’x. 150, 158 (4th Cir. 2014) (quoting Norman v. Ins. Co. of N. Am., 239
S.E.2d 902, 908 (Va. 1978)).

Estoppel was also argued in Gordon v. Liberty Mutual Insurance Co., where a man was
involved in a car accident while driving a car he borrowed from an individual who had rented the
car from a rental company. 675 F. Supp. 321, 322 (E.D. Va. 1987). The plaintiff alleged that the
notice provided by the insurance company was inadequate, and thus the insurance company was
estopped from using provisions of its policy, that were not in the denial letter, to deny coverage.
Id. at 323. The court found that “the estoppel principle cannot operate to prevent [the insurance
company] from showing that the policy, by its terms, simply does not cover [the plaintiff] under
the circumstances of this case.” Jd.

Defendants in the present case provided ample notice to Plaintiffs. The denial of insurance
coverage letters sent by Defendants clearly state that the reason for denying coverage was because
Minyard “could not have had a reasonable belief that he was entitled to drive the car under those
circumstances that night.”* Furthermore, Defendants have shown that the policy, by its terms,

does not cover Minyard under the circumstances.

 

‘ Plaintiffs appear to be confused about the exact nature of Defendants’ argument. Defendants have argued that
fraud voided permission, thus making Minyard’s belief, that he was entitled to drive the car, unreasonable. (See Br.
in Supp. of Defs.’ Mot. for Summ. J. at 18.) Thus, Defendants are still relying on Exclusion A.8. to deny coverage.

12
Case 2:19-cv-00403-RCY-LRL Document 37 Filed 09/13/21 Page 13 of 13 PagelD# 2507

Therefore, the Court finds that Defendants are not estopped from arguing that Minyard
obtained permission fraudulently.
IV. CONCLUSION
For the foregoing reasons, the Court will GRANT the Defendants’ Motion for Summary

Judgment and DENY the Plaintiffs’ Motion for Summary Judgment as moot.

HZ
Roderick C. Young,

United States Distric/ Tuy

An appropriate Order shall issue.

 
   

Richmond, Virginia
Date: September 13, 2021

 

Plaintiffs seemed to have misinterpreted this as a new argument using Exclusion F which would pertain to
fraudulent statements made by the insured to the insurer. (Mem. in Opp’n to Defs.’ Mot. for Summ. J. at 10.)

13
